Case: 3:19-mj-05304-JRK Doc #: 4 Filed: 08/29/19 1 of 2. PagelD #: 16

UNITED STATES DISTRICT COURT =
NORTHERN DISTRICT OF OHIO a

UNITED STATES OF AMERICA, CE ETHERN DIOL

Plaintiff,
Case No: 3:19-mj-5304
V.

Mag. Judge: James R. Knepp II
DANIEL SCHWARZ,

Defendant.

 

MOTION FOR ADMISSION PRO HAC VICE

NOW COMES, Michael J. Harrison, pursuant to Local Criminal Rule 57.5(h), hereby
moves this Court for an Order for Admission to appear Pro Hac Vice in the above-referenced

matter and in support of this Motion, submits the following:

im I am a member in good standing of the Bar of the State of Michigan, admitted in
May 1995. In addition, I am a member, in good standing, of the United States District Court for
the Eastern District of Michigan, admitted in June 1996; the United States District Court for the
Northern District of Texas, admitted in August 1998; and the United States Court of Appeals for
the Sixth Circuit, admitted in May 1997. 1 am currently a CJA Panel Attorney in the United
States District Court for the Eastern District of Michigan. I was previously admitted to appear
Pro Hac Vice in this District for the matter of United States v. Lamar Ladaire Lyons,
15-CR-00093.

2. I have hand delivered the required filing fee to the clerk’s office via check.
Case: 3:19-mj-05304-JRK Doc #: 4 Filed: 08/29/19 2 of 2. PagelD #: 17

3. A Certificate of Good Standing has been requested from the Clerk of Court for the
United States District Court for the Eastern District of Michigan and will be provided to This
Court forthwith.

Respectfully submitted,

/s/Michael J. Harrison
Michael J. Harrison (P52656)
Harrison Law PLC
Attorney for Defendant Daniel Schwarz
40950 Woodward Ave, Suite 100
Bloomfield Hills, MI 48304
(248) 220-3324
Michael@harrisonlawplc.com

Dated: August 28, 2019

CERTIFICATE OF SERVICE

I hereby certify that on August 28, 2019, I sent the foregoing document by electronic mail
to all parties of record.

/s/ Nicholas A. Galea
